Citation Nr: 9902142	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to July 
1947.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The appeal was last before the Board in September 
1996, at which time it was remanded for further development.  
Following completion of the requested development, a 
Supplemental Statement of the Case, wherein the RO continued 
to deny the benefit sought on appeal, was mailed to the 
appellant in January 1997.

Thereafter, the appeal was returned to the Board. 


CONTENTIONS OF APPELLANT ON APPEAL

The appellant asserts that the heart disease which occasioned 
the veterans death may have been related to impairment 
associable with his service-connected gastrointestinal 
disability.  In this regard, she avers that such latter 
impairment caused stress to the veterans heart and must, 
therefore, be seen as having been a factor in his death.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not 
submitted evidence of a well grounded claim for service 
connection for the cause of the veterans death.


FINDING OF FACT

The claim for service connection for the cause of the 
veterans death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veterans death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
appellants claim for service connection for the cause of the 
veterans death is whether she has presented evidence of a 
well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him or her in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the appellant has not met her 
burden of submitting evidence to support a belief by a 
reasonable individual that her claim for service connection 
for the cause of the veterans death is well grounded.

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Additionally, to establish service connection for the 
cause of the veterans death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

At the time of the veterans death, service connection was in 
effect for residuals of gastric resection, rated as 60 
percent disabling; and for epigastric hernia, postoperative, 
rated as noncompensable.

The official death certificate reflects that the immediate 
cause of the veterans death, at age 72 in November 1994, was 
myocardial infarction.

The appellant asserts that the heart disease which occasioned 
the veterans death may have been related to impairment 
associable with his service-connected gastrointestinal 
disability.  In this regard, she avers that such latter 
impairment caused stress to the veterans heart and must, 
therefore, be seen as having been a factor in his death.  
However, the record (to include service medical records, 
which are silent for any reference to a cardiac problem), in 
its entirety, is negative for any evidence demonstrating that 
impairment associable with the veterans service-connected 
gastrointestinal disability (or hernia) either caused or 
chronically worsened his ultimately fatal heart disease.  In 
addition, heart disease (specifically, atherosclerotic heart 
disease) was not initially shown until the mid-1980s, which 
consideration precludes any notion of according service 
connection for heart disease on a presumptive basis.  See 
38 U.S.C.A. §§ 1112, 1131 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Given the foregoing observations relative to 
heart disease, and inasmuch as such disease was the lone 
factor in the veterans death, a plausible claim for service 
connection for the cause of the veterans death is not 
presented.  Therefore, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).   

In addition, although the Board has considered and disposed 
of the appellants claim for service connection for the cause 
of the veterans death on a ground different from that of the 
RO, the appellant has not been prejudiced by the Board's 
decision.  This is because, in assuming that such claim was 
well grounded, the RO accorded the appellant greater 
consideration than this claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the appellant.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the appellants claim for service 
connection for the cause of the veterans death, the Board is 
of the opinion that its discussion above bearing on such 
issue is sufficient to inform the appellant of the elements 
necessary to complete her application for a claim relative to 
such benefit.  See Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for the cause of the 
veterans death is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
